UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT
                               ___________________

                                       No. 99-10437
                                     Summary Calendar
                                   ___________________

                                    MICHAEL BITSOFF,

                                                           Plaintiff-Appellant,

                                         versus

                                     CITY OF DALLAS,

                                              Defendant-Appellee.
_____________________________________________________________

           Appeal from the United States District Court
                 for the Northen District of Texas
                        (3-98-CV-1262-BD-R)
_________________________________________________________________

                                    October 19, 1999

Before DAVIS, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      For this challenge to a summary judgment, at issue are whether

the   government        employee’s       complaints    about   his   supervisor’s

management style and conduct in office are protected by the First

Amendment; and whether the claimed retaliation for exercising First

Amendment rights is a deprivation of a property interest under the

Fourteenth Amendment.

      Michael Bitsoff was employed by a public service radio station

owned       by   the   City   Of    Dallas.     His   immediate   supervisor   was

supervised by Greg Davis.             In June 1997, the relationship between

Bitsoff and Davis began to sour.              Bitsoff made complaints to a City

        *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Human Resources Analyst and to Davis’ Supervisor, that Davis’

management style was verbally abusive, physically intimidating and

creating a hostile work environment.       Bitsoff also complained that

Davis 1) demanded special services from vendors and clients; 2)

negotiated deals that violated pre-existing contracts or benefitted

Davis personally; and 3) ordered Bitsoff to falsify a mileage

report (collectively malfeasance in office).

      Following   these     complaints,    Bitsoff     claims   that    Davis

retaliated against him, eventually leading to his resignation,

which he equates to a constructive discharge.           Bitsoff filed suit

claiming retaliation for exercising his First Amendment rights and

a Substantive Due Process claim regarding his property interest in

his job.

      The district court granted summary judgment for the City,

holding that 1) the complaints about Davis’ management style were

not   protected   speech;    2)   the   reports   of    mismanagement    and

malfeasance in office were of public concern; but, that 3)Bitsoff

had not presented any evidence linking these reports to an adverse

employment action against him; and 4) that the deprivation of a

property right in the job fell with the First Amendment claim,

because it was based on the same underlying facts.

      No authority need be cited for the rules that a summary

judgment is reviewed de novo; and that such judgment is proper if

there is no material fact issue, and the movant is entitled to

judgment as a matter of law.




                                   - 2 -
     The three part test developed by this circuit for First

Amendment retaliation cases is: 1) the speech involves a matter of

public concern; 2) the employee’s interest in commenting on the

matter outweighs the employer’s interest in promoting efficiency;

and 3) the exercise of free speech was a substantial motivating

factor in the adverse employment action.   E.g., Denton v. Morgan,

136 F.3d 1038, 1042 n.2 (5th Cir.1998).       Essentially for the

reasons stated by the district court, the summary judgment was

proper.   See Connick v. Myers, 461 U.S. 138, 146 (1983); Fowler v.

Smith 68 F.3d 124, 128 (5th Cir. 1995).

                                                     AFFIRMED




                               - 3 -